Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/18/2019 is compliant with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. It has been placed in the application file, and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

Claim 1 recites the limitations ‘identify’ and ‘determining’. For example:
“…serving to identify the at least one error…”
“…serving to identify the at least one occurrence of the at least one error…”
“…determining a total number of occurrences of the at least one error…”

Claim 1 does not pass Step 2A analysis. With regards to Step 2A Prong One and the ‘identify’ and ‘determining’ limitations above, nothing in the claim element precludes these steps from being performed in the mind. For example, ‘identifying’ and ‘determining’ are indicated by an engineer merely 

	With regards to Step 2A Prong Two: This judicial exception is not integrated into a practical application. Beyond the recitation of “autopilot system fitted to an aircraft … comprising at least one computer”, there is merely disclosure of generic elements recited at a high level of generality (i.e. as generic components performing generic computer functions of the claims) such that they amount to no more than mere instructions to apply the exception. Accordingly, these generic elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.

	With regards to Step 2B: The claims to not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the aforementioned generic element amounts to no more than mere instructions to apply the exception using a generic computer.

	For at least the reasons provided above, Claims 1-8 are patent ineligible.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Aoki et al. (European Patent Application Publication No. EP 3104245 A1) teaches a method for setting a path for an autonomous travel work vehicle to run and operate by determining positions with the use of a satellite positioning system so as to drive and carry out a field operation. The method includes inputting a front-to-back length of a vehicle body, a width of an implement and an overlapping amount of implements in a width direction, positioning a work vehicle at inflection points successively along an outer circumference of the field and determining positions with the use of the satellite positioning system, setting a work area, an operation start position and an operation end position, a direction for starting reference traveling, headlands on both ends of the work area, and a travel path within the field.
Kobayashi (European Patent Application Publication No. EP 3023304 A1) teaches an apparatus and a method that comprise a program execution monitoring dedicated circuit connected to a CPU of a control apparatus of an on-vehicle electronic equipment that is comprised of an execution time monitoring timer circuit, an execution sequence monitoring comparison circuit, a setting register, and other attached circuits that perform monitoring of an execution sequence of a task executed by a control program of the on-vehicle electronic equipment and/or an execution time of the task executed by the control program, and enable continued control of the on-vehicle electronic equipment such as an electric power steering apparatus by performing an alternative processing in the case of detecting an abnormality in the execution sequence and/or the execution time.
Concannon et al. (European Patent Application Publication No. EP 1785799 A2) teaches a novel system and method for detecting and recovering from single event upsets in integrating processing systems. Two delta value processing lanes may be utilized to process raw data from inertial sensors. The output of the two processing lanes may be compared to detect the presence of an SEU. If an error is detected, a previously stored set of delta values may be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114